UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1809


MARGARET M. AARON,

                Plaintiff – Appellant,

          v.

KROGER LIMITED PARTNERSHIP I,

                DEFENDANT - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:10-cv-00606-RGD-FBS)


Submitted:   November 6, 2012             Decided:   November 13, 2012


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John S. Wilson, WILSON & MCINTYRE, PLLC, Norfolk, Virginia, for
Appellant.    Cathleen Kailani Memmer, Victor S. Skaff, III,
GUYNN, MEMMER & DILLON, P.C., Salem, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

             Margaret M. Aaron appeals from the district court’s

judgment entered pursuant to a jury verdict in favor of Kroger

Supermarket, and its order denying her motion for a new trial.

Aaron sued Kroger for injuries she sustained in a slip and fall

at one of their stores.          The jury returned a verdict for Kroger,

and Aaron moved for a new trial pursuant to Fed. R. Civ. P. 59.

On appeal, Aaron renews her arguments from the motion for a new

trial that the trial judge’s interventions into her case and

comments to the jury compromised her right to a fair trial and

that   the    district   court    improperly   instructed   the       jury.   We

affirm.

             We review a district court’s denial of a motion for a

new    trial     based    on     partiality    or   bias    for       abuse   of

discretion.         United States v. Wilson, 118 F.3d 228, 237 (4th

Cir. 1997) (citing United States v. Castner, 50 F.3d 1267, 1272

(4th Cir. 1995)).         A new trial will only be granted “if the

resulting prejudice was so great that it denied any or all the

appellants      a     fair,      as   distinguished    from       a     perfect,

trial.”      United States v. Villarini, 238 F.3d 530, 536 (4th Cir.

2001) (quoting United States v. Parodi, 703 F.2d 768, 776 (4th

Cir. 1983)) (internal quotation marks omitted).

             Upon review of the record, we find that the district

court’s comments did not result in the necessary prejudice to

                                        2
warrant a new trial.            We note that “the judge has the right, and

often an obligation, to interrupt the presentations of counsel

in order to clarify misunderstandings or otherwise insure that

the trial proceeds efficiently and fairly.”                           United States v.

Cole,    491 F.2d 1276,    1278     (4th       Cir.    1974)     (citing      United

States v. Casiagnol, 420 F.2d 868, 879 (4th Cir. 1971)).                               The

district court’s interventions into Aaron’s case were for the

purpose of clarifying the evidence for the jury and ensuring

that     evidence       was   properly     presented          without       undue    delay.

Further, any prejudice created by the district court’s other

comments to the jury was adequately cured.                         See United States v.

Quercia, 289 U.S. 466, 472 (1933).

               Aaron     next     argues        that         the     district       court’s

instruction to the jury that it could find for the defense if

the unsafe condition was open and obvious was improper.                               Aaron

contends       that     the     district        court’s       instruction       did    not

adequately      distinguish       between       the    condition       and    the   hazard

created by the condition.                We review the decision to give or

refuse      a      proposed        jury         instruction           for     abuse     of

discretion.       United States v. Green, 599 F.3d 360, 377 (4th Cir.

2010).     We consider “whether taken as a whole and in the context

of the entire charge, the instructions accurately and fairly

state the controlling law.”               United States v. Passaro, 577 F.3d
207, 221 (4th Cir. 2009).                 We conclude that the instructions

                                            3
given did not misstate the law and that the district court did

not   abuse     its    discretion     by   concluding      that      the    distinction

sought by Aaron would likely be more confusing than clarifying.

              Finally, Aaron argues that the district court erred by

giving an insufficient instruction to the jury that it could

find for the defense if the condition was so slight that a

reasonable         person   would    not   anticipate      any    danger      from   it.

Aaron did not object to the exclusion of this instruction during

the trial, raising it for the first time in her motion for a new

trial.        We    therefore     review     for   plain      error.        See   United

States v. Robinson, 627 F.3d 941, 953 (4th Cir. 2010).                            Aaron

cites    to   no     authority      that   indicates     that    the    language     she

desired was necessary to correctly reflect Virginia law.                          Thus,

the district court did not commit plain error by declining to

modify its instruction in the manner sought by Aaron.

              Accordingly, we affirm the district court’s judgment

and order.         We dispense with oral argument because the facts and

legal    contentions        are   adequately       presented     in    the    materials

before    the      court    and   argument      would   not    aid    the    decisional

process.



                                                                               AFFIRMED




                                            4